       Case 6:20-po-00090-HBK Document 15 Filed 01/15/21 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number 6:20-po-00090-HBK
12                       Plaintiff,
13           v.                                        MOTION TO DISMISS; AND ORDER
                                                       THEREON
14

15    JOSHUA C. GHZIOUNA,
16                       Defendant.
17

18          Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal of case 6:20-

20   po-00090-HBK, in the interest of justice. See Exhibit A, filed under separate cover.

21

22                                                        Respectfully submitted,

23
                                                          McGREGOR SCOTT
24                                                        United States Attorney
25

26          Dated: January 14, 2021                       /S/ Sean O. Anderson_____
27                                                        SEAN O. ANDERSON
                                                          Legal Officer
28                                                        Yosemite National Park
                                                      1
       Case 6:20-po-00090-HBK Document 15 Filed 01/15/21 Page 2 of 2


 1                                           ORDER
 2

 3            Upon motion of the United States filed on January 14, 2020 (Doc. No. 14) under Fed. R.
     Crim. Pro. 48, the matter of United States v. Ghziouna, case no. 6:20-po-00090-HBK, is hereby
 4
     dismissed in the interest of justice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      January 14, 2021
                                                       HELENA M. BARCH-KUCHTA
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      2
